Citation Nr: 0126375	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  94-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1949 to June 
1954.

Service connection is in effect for a gastrointestinal 
disorder initially described as active duodenal and possible 
active pyloric ulcer, for which a subtotal gastrectomy (with 
50 percent resection, appendectomy and vagotomy) was 
undertaken in 1959.  Later, an esophageal stricture and 
sliding hiatal hernia were added to, and are now included in 
this same basic service-connected disability.  

Since service, service connection has also been in effect for 
scars of the right thigh and arm, rated as noncompensably 
disabling. 

Effective since May 1988, a 60 percent rating has 
consistently been assigned for the overall gastrointestinal 
disability.  Service connection was also granted, from July 
1988, for restrictive lung disease due to chronic gastric 
aspiration, for which a 30 percent rating has been assigned 
from the initial decision.  

In the above rating action, completed in March 1989, a 
permanent and total disability rating for the purpose of non-
service-connected pension benefits was granted, from December 
1988. 

In 1989 and on repeated occasions thereafter, service 
connection was denied for chronic obstructive pulmonary 
disease (COPD), claimed as due to cigarette smoking.

The veteran's claims for a total rating based on individual 
unemployability due to service connected disabilities were 
denied in 1989 and on several subsequent occasions, including 
by the Board of Veterans' Appeals (the Board) in October 
1990.

In November 1993, the veteran withdrew a then pending 
appellate claim for service connection for post-traumatic 
stress disorder (PTSD).

The veteran canceled a personal hearing scheduled for April 
1997 at the RO.

This appeal is brought to the Board from rating action taken 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied the veteran's new 
claim for a total rating based on individual unemployability.


FINDINGS OF FACT

1.  With regard to the claim currently pending before the 
Board, adequate available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained and the 
duty to assist has been fulfilled by the RO.

2.  The veteran's service connected disabilities include 
multiple gastrointestinal problems, rated as 60 percent 
disabling; restrictive pulmonary problems secondary to 
gastric reflux, rated as 30 percent disabling; and multiple 
scars, evaluated as noncompensably disabling, combining to a 
total of 70 percent.

3.  In assessing the veteran's overall pulmonary deficits of 
both obstructive and restrictive natures, there are some 
medical and practical questions raised as to the relative 
degree of functional disability caused by severe COPD due to 
smoking versus significant restrictive defects, including due 
to service-connected causes.

4.  The veteran had prior work experience in sheet metal and 
dental appliance making; vocational rehabilitation has been 
unsuccessful, he has been rejected for numerous jobs, and he 
has not worked for some time.

5.  The aggregate evidence of record raises a reasonable 
doubt which must be resolved in the veteran's favor to the 
effect that his service-connected disabilities alone now 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107 (West Supp. 2001)); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16, 4.25 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Of record are numerous statements from prospective employers 
to the effect that, given the veteran's disabilities, he 
could not be hired. 

One physician also opined, in 1988, that the "severely 
disabled veteran is unemployable due (particularly) to his 
gastrointestinal symptoms", specifically his dumping 
syndrome, which was said to have caused a number of other 
problems.

For comparative and clarification purposes, a report is of 
record from a VA examination in 1989.  At that time, the 
veteran reported that he had stopped working as a sheetmetal 
worker on doctor's orders.  The veteran reported that, since 
his bowel surgery, he had had frequent loose stools following 
10-15 minutes after all meals, associated with some flushing 
and burning sensation of his face and both palms, after which 
he would have a sense of well being and relief of symptoms; 
these had been diagnosed as a classic dumping syndrome by 
various gastroenterologists.  

The veteran had recently been hospitalized in a VA facility 
with confusion, chest pain, and shortness of breath.  He was 
felt to have single vessel coronary artery disease with a 60% 
occlusion of the right coronary artery.  A panendoscopy 
evaluation showed no ulcerations and normal mucosa and patent 
anastomosis at the Billroth I site.  He had a colonoscopy and 
flexible sigmoidoscopy, which showed multiple colonic 
diverticula and colonic polyps, found to be benign on biopsy.  
An upper gastrointestinal study (UGI) showed a sliding hiatal 
hernia without ulceration.  However, significant reflux was 
present.  

The veteran reported that he was significantly short of 
breath.  For years he had smoked cigarettes.  Pulmonary 
function testing showed a severely combined obstructive and 
restrictive disease.  His forced vital capacity was 2.49 
liters, or 60 percent of predicted; his FEV-1 was 1.09 
liters, or 33 percent of predicted.  His FEV-1 improved 
significantly after bronchodilators to 1.53, which was 40 
percent of predicted.  His FEV-1 to FVC ratio did not change 
at all.  He was felt to have "chronic obstructive pulmonary 
disease with a significant component of moderately severe 
restrictive disease perhaps from long-standing 
gastroesophageal reflux related to his sliding hiatal hernia 
and esophageal problems".

On examination, the veteran became slightly dyspneic on 
exertion, such as getting undressed or even climbing onto the 
examining table.  Expiratory wheezes were heard in all lung 
fields, with slightly prolonged expiratory phase but without 
rales or rhonchi.  

In discussing his conclusions, the physician reported that 
the veteran

clearly has combined restrictive and 
obstructive impairment to his lungs, 
although the restrictive appears to be 
the greater.  I am sure the ratings board 
can appreciate the exact etiology of 
restrictive lung disease is often 
difficult to ascertain.  The possibility 
exists that the patient has a form of 
primary pulmonary fibrosis but certainly 
with his history of recurrent 
gastroesophageal reflux as suggested by 
his clinical story and confirmed by upper 
gastrointestinal study, he may have 
suffered much of the damage to his lungs 
by many years of the effects of acid on 
his lung parenchyma.  I believe if the 
benefit of doubt is applied, much of this 
patient's pulmonary impairment can be 
attributed to his gastroesophageal 
reflux, although certainly some of it, 
and this is impossible to quantify, is 
due to his long-standing cigarette abuse.

As noted in the Introduction, above, in a rating action in 
March 1989, a permanent and total rating for non-service-
connected pension benefits was assigned from December 1988.

At a personal hearing held at the RO in October 1989, the 
veteran testified concerning his attempts to get work, and 
his lack of success.  He stated that he had been unable to 
find work in even some menial jobs; and that his physician, 
who worked for VA, had described him an unemployable due to 
service-connected disabilities.  Tr. at 1-2.  Specifically, 
he had worked in sheet metal from 1977 to early 1988 when he 
was laid off, and although he had tried to obtain and do 
similar work since, the lifting, climbing, etc., were 
impossible.  Tr. at 2.  Even in the three jobs he worked 
briefly, he was discharged  as soon as his physical report 
came back, because of insurance problems and the inability to 
cover him.  Tr. at 2-3.  He had partly trained to do dental 
lab work but, because of his respiratory problems, he could 
not do that either; and he had had to leave the one dental 
lab job he had been tried in, on advice of his doctor.  Tr. 
at 3-4.  He had tried various other work, i.e., as a security 
guard for a friend, but ultimately he had to stop because he 
could not pass the physical.  Tr. at 5-6, 10.

The Board denied the veteran's claim for individual 
unemployability due to service-connected disabilities in a 
decision in October 1990.  

At the time of a psychological assessment in 1992, when the 
veteran and his spouse were interviewed and other testing was 
undertaken, it was noted that the veteran had a history of 
explosive behavior and a varied work history.  

In late 1992, outpatient records show that the veteran was 
living in a volatile family situation to which he responded 
in a somewhat explosive, anxious, unpredictable, and paranoid 
manner.

Outpatient reports from February 1993 show severe GERD 
(gastroesophageal reflux disease), and he expressed concern 
over his breathing problems.  Zantac medication was 
prescribed, as had earlier been done.

In mid-1993, the veteran exhibited symptoms of COPD with 
asthma, as well as coronary artery disease symptoms with 
possible angina and hypertension.  Cardiac stress (Bruce) 
testing was stopped in July 1993 when he developed marked 
dyspnea; functional impairment at that time was said to be at 
40 percent.  His test was felt to be adequate, albeit marked 
by symptoms secondary to COPD.  He was also described as 
having a history of partial gastrectomy with peptic ulcer 
disease. 

Outpatient records show that, in the Fall of 1993, he was 
seen for complaints of increased reclusiveness and some 
symptoms reflective of a post-traumatic-stress-syndrome-like 
behavior (but no such diagnosis was confirmed) with startle 
reaction, hallucinations, recurrent dreams, etc.  He also had 
intermittent explosive personality disorder problems, for 
which medications were prescribed by VA with some positive 
results.  

In October 1993, the veteran was said to have severe GERD, 
with a history of peptic ulcer disease, and he had developed 
increased asthma spells for which he was having to take up to 
four Zantac daily.  Examination of his lungs had shown 
scattered rhonchi and rales.

In November 1993, an upper endoscopy was performed for 
evaluation of his increased, ongoing heartburn and 
regurgitation.  Mucosal abnormalities were noted in the 
distal third of the esophagus, and there was an erythematous 
appearance and presence of erosions.  The more remote post-
surgical gastrointestinal changes were also noted.  Bile was 
found in the stomach, so it was concluded that the 
anastomosis had not been a Roux-en-Y.  The diagnostic 
impression were:  nonspecific esophagitis; surgical changes 
of the stomach suggestive of hemigastrectomy with Billroth; 
severe GERD by history; and retained food within body of 
stomach consistent with poor emptying.  Recommendations 
included the prescription of Prilosec and standard anti-
reflux measures such as elevating the head of the bed, weight 
loss, avoidance of certain foods, etc.  

By the time of outpatient visits in December 1993 and January 
1994, the veteran was said to be doing well, and was better 
able to handle his life's problems.  Response to medication 
was good.  

In March 1994, the veteran was having problems with 
respiration, worse at night.  He also had sneezing and other 
symptoms of seasonable allergies in addition to his COPD.

In the summer of 1994, because of changing his residence, he 
transferred to another VA facility, where some of his prior 
prescriptions were continued.  (The record shows that in the 
past several years, he has been seen at a number of VA 
facilities).

In October 1994, the veteran complained of shortness of 
breath on exertion.  It was noted that he had a history of 
having had several polyps removed from his colon on prior 
occasions, and had seen a blood clot in his stool the prior 
month.  With the ongoing history of rectal bleeding and 
colonic polyps, a colonoscopy was scheduled and canceled on 
several occasions.  

When a colonoscopy to the cecum was accomplished in March 
1995, the veteran was noted to have occasional diverticular 
disease in the upper bowel, and additional diverticular 
disease and terminal narrowing in the redundant sigmoid area.  
There were no frank polyps identified but there was some 
internal blood seen in the rectal area.  Diagnosis was 
gastrointestinal bleed of "?" etiology, diverticular 
disease.  He was to be followed, and to return if symptoms 
were not stable.

VA outpatient reports in July 1997 showed complaints of eyes 
watering and nose running on rising in the mornings.  He was 
noted to have received care in the past for allergies, and 
they were in the process of cutting hay.  The veteran stated 
that he used to take Gaviscon chewable tablets for gas and 
upset stomach,  He said his breathing was about the same and 
he had "just a little" chest pain when taking deep breaths. 

On VA examination in July 1997, it was noted that the veteran 
had smoked cigarettes from 1947-1994, and had briefly smoked 
again in 1997.  He had reportedly stopped work in 1989 in a 
dental laboratory because the chemicals caused bronchospasm 
and episodes of coughing.  He had continued taking Ranitidine 
and Maalox, but recently had had his mediation changed for 
the acid reflux.  He slept with his head elevated, but would 
still have episodes of aspiration approximately twice a week, 
when he would wake at night, cough, and spew acid.  He 
consistently took Brethaire, Azmacort, and Proventil for his 
breathing problems.  

The veteran was able to walk 30 yards before he had to stop 
and rest because of shortness of breath.  He complained of a 
morning productive cough with a grayish mucus.  He said that 
there did not appear to be any difference in the mucus when 
he was or was not smoking.  There had not been noticeable 
blood in the mucus.  

On clinial evaluation, there was moderate air movement in the 
chest, with greater movement on the right than the left side.  
Breaths were moderately shallow.  There were decreased breath 
sounds in both bases, and over the left anterior super chest.  
No wheezing or rales were appreciated.  There seemed to be no 
peripheral edema.  

Subsequent X-rays showed pleural thickening of the left chest 
wall.  Pulmonary function tests confirmed severe ventilatory 
impairment (FEV1 was .97, or 32 percent of normal pre-
bronchodilator, and 1.22, or 43 percent of expected/normal 
post-bronchodilator) and reflective of severe obstructive 
disease (FEV1/FEV 44.)  The examiner noted that absent the 
clinical records from other VA facilities, it was not 
possible to determine what symptoms had been caused by 
aspiration, etc.

Additional respiratory testing was done in August 1997.  The 
veteran said that he had quit smoking (again) in July 1997.  
With the test, he was given 4 puffs each of Atrovent and 
Albuterol (he had taken bronchodilators 5 hours prior to 
testing).  The specific results are of record.  

The examiner concluded that the veteran had very severe 
ventilatory impairment reflected in a very severe reduction 
in the FEV1.  There was a possibility of a moderate 
restrictive component suggested by the moderate reduction in 
the SVC.  There was also moderate reduction in the FVC.  And 
there was severe obstructive component indicated by the 
severe reduction in the FEV1/FVC ration.  Repeat spirometric 
testing followed inhaled bronchodilator.  The veteran's 
effort was described as satisfactory.

A VA pulmonary specialist prepared a memorandum in September 
1997 as follows, in pertinent part:

I am asked to differentiate between the 
amount of lung disease due to chronic 
gastric aspiration vs. that due to 
tobacco abuse.  My opinion is that the 
majority of the problem is due to 
cigarette smoking with resultant chronic 
obstructive pulmonary disease.  My 
reasons are as follows: (1) he has 
evidence of increased lung volumes with 
flattened diaphragms in the 1995 chest x-
rays which, in conjunction with the 
pulmonary function tests indicates 
incompletely reversible airflow 
obstruction which is characteristic of 
the COPD patient with asthmatic 
bronchitis and or emphysema; (2) there is 
no mention of parenchymal scarring with 
restriction in the x-ray report which I 
would expect if the chronic aspiration 
were the culprit; (3) the age of the 
patient and smoking history are 
consistent with this conclusion; and (4) 
while chronic reflux could certainly 
cause chronic respiratory symptoms and 
contribute to COPD, I have not seen 
respiratory disease of this severity from 
GERD alone without significant scarring 
of the lungs in dependent regions and 
severe restrictive pattern of pulmonary 
function. 

VA outpatient report from February 1998 noted that the 
veteran had been using his respiratory equipment/inhalers 
more the last couple of months.  He had developed more 
coughing and wheezing recently and had been using his 
"breathers" 4 times each day.  On examination of the chest 
he had diffuse expiratory wheezing with intercostal 
retractions and little chest expansion.  COPD was suggested.  
Medications were prescribed. 

A VA outpatient report from March 1998 reflected that the 
veteran had had rectal bleeding since that morning, bright 
red blood with clots.  VA advised him to go to a local 
private emergency room for immediate care.

Later in March 1998, the veteran was admitted to a VA 
facility with rectal bleeding and was scheduled for a 
colonoscopy.  It was noted that he had a prior history of 
diverticular disease and colonic polyps and had been seen at 
a private facility for similar complaints.  He had become 
symptomatic after standing up after admission, so he was 
transfused with packed red blood cells.  Subsequently there 
were no recurring orthostatic symptoms.  Abdominal series 
showed moderate small bowel gas without dilated bowel loop or 
air fluid level, which was felt to represent a mild small 
bowel stasis without evidence of perforation or obstruction.
 
After consultation with a gastroenterologist, a colonoscope 
was introduced into the rectum and advanced with a minor 
amount of difficulty to the cecum.  This was due to the 
sigmoid colon redundancy narrowing and luminal distortion due 
to diverticular disease.  There were extensive diverticula in 
the sigmoid and descending colon and scattered diverticula 
throughout the transverse and ascending color.  The cecum was 
reached and identified by its typical landmarks.  There were 
no abnormalities, per se, although there was a very small 
polyp in the ascending colon which was removed with a 
polypectomy snare.  There were diverticula in the descending 
colon, and the sigmoid colon had extensive diverticular 
disease with stool impaction and one area of inflammation and 
irritation with slight bleeding.  There was also a small 
rectal polyp, which was removed.  

Diagnosis was lower gastrointestinal bleed from diverticular 
disease, and two small polyps removed from the ascending 
colon and rectum.  It was recommended that the veteran go on 
a soft diet for 5 days and a high fiber diet, do no lifting 
or strenuous activity for 5 days and take no aspirin or non-
steroidals for 10 days at least.  Since there was no evidence 
of inflammation, antibiotics were not necessary.  He was to 
have a follow-up colonoscopy pending the pathology report.  

The pathology report showed sessile tubulovillous adenoma in 
the tissue from the ascending color, mildly atypical, with no 
invasive pattern present.  Adequacy of excision was 
indeterminate.  Oln histologic assessment of the tissue from 
the rectum, there was benign hypersecretory mucosa with 
slightly hyperplastic features and no evidence of malignancy.  
Another colonoscopy was recommended in two years, absent 
symptoms in the interim. 

VA outpatient report from July 1998 indicates that the 
veteran had had no more rectal bleeding but would get 
shortness of breath after walking 50 feet.  He said he had 
quit smoking again while hospitalized in March 1998.  He 
continued to take the prescribed medications, and continued 
to have much gas but was unable to pass it or belch it up.  
On examination he had very faint expiratory wheezing in both 
lungs.  He was also having some urinary symptoms, felt to be 
probably due to his slight prostatic enlargement.

VA outpatient reports from April 1999 show that the veteran 
had been in a private hospital overnight for chest pain, 
which had been felt to be tachycardia.  His shortness of 
breath was as before.  He was using the inhaler as before and 
had been trying to lose weight.  He noticed acid reflux every 
morning when he arose and felt it in his esophagus.  Bowels 
sounds were decreased on examination.

VA outpatient reports from August 1999 show some problems 
breathing when dust was in the air from haying and other farm 
activities and when the wind was blowing.  The veteran's GERD 
symptoms had caused a lot of gas and a little heartburn from 
the reflux.  

On another August 1999 outpatient visit, the veteran said 
that he was having a hard time breathing and lived in an area 
where they were harvesting wheat at the present time.  He 
further stated that his GERD was fairly well controlled by 
Ranitidine but he still had some stomach pain.  He was taking 
Tegretol twice rather than three times daily.

VA outpatient records from December 1999 showed that he was 
having shortness of breath when walking a short distance.  
Some wheezing was heard on chest examination, and he said he 
had been coughing up some yellowish phlegm.  His GERD was 
causing a sour stomach sensation and at times would awaken 
him.  The medication usually controlled these symptoms.  On 
examination, chest sounds were reduced and there were faint 
scatted expiratory wheezes in both lungs.  He appeared stable 
but he had some concern about bronchitis.  Medications 
included doxycycline twice a day. 

In April 2000, the veteran stated that he was out of 
respiratory inhalants and requested refilling, which was 
undertaken.

Documentation is in the file, on a VA Form 119 dated in June 
2000, to the effect that the veteran has applied for 
vocational counseling but this had not ever been initiated, 
so there is no separate VA file available as would relate to 
the total rating claim. 

On VA examination in September 2000, the examiner noted that 
the veteran had a history of a long-term problem with 
gastroesophageal reflux with remote history of 
esophagogastroduodenoscopy with esophageal dilatation for 
stricture, partial gastrectomy, and vagotomy which had helped 
somewhat with the reflux.  He continued to have some dumping 
syndrome and gas problems as well as heartburn on a daily 
basis, and he continued to take Gaviscon and Ranitidine to 
control it.

The veteran reportedly had a 60-pack smoking history and had 
COPD with some element of restrictive lung disease from the 
acid reflux as well.   The examiner noted:

Chronic obstructive pulmonary disease can 
involve some degree of restrictive lung 
disease as well, so it is difficult to 
sort out how much of the restrictive lung 
disease is from his obstructive disease 
or how much is from possible acid reflux.  

There is no evidence of continuing acid 
reflux to the extent of aspiration, since 
he did have the dilatation and the 
vagotomy and does use Ranitidine on a 
daily basis, and has done this long-term.  
It is more probable than not that the 
progression of his breathing problems 
would be secondary to the chronic 
obstructive pulmonary disease, but this 
will be evaluated further with current 
pulmonary function tests. 

The veteran uses Azmacort twice a day as 
well as albuterol four to five times a 
day as well as Atrovent about two times a 
day.  He did quit smoking about three 
years ago; he had been smoking about a 
pack a day prior to that.

The physician examined the veteran and described him as 
having clear lungs with somewhat poor excursion.  There was 
no clubbing of extremities.  

Diagnostically, the physician found:

Chronic obstructive pulmonary disease 
with some associated restrictive disease, 
with the possibility of an element of the 
restrictive disease also from acid reflux 
in the past, although there has not been 
evidence of acid aspiration since his 
surgeries in the distant past, indicating 
that it is more probable than not that 
the progression of his breathing problem 
is secondary to the chronic obstructive 
pulmonary disease secondary to cigarette 
smoking.  As mentioned, this will be 
evaluated further with pulmonary function 
tests.  

One physician provided an addendum in October 2000 to the 
effect that the pulmonary function tests were not consistent 
with respiratory problems being due to his acid reflux in the 
past and were more probably due to cigarette smoking in the 
past.  He was found to now have severe obstructive disease, 
FEV1/FVC 39 percent; FVC 61 percent of predicted, probable 
air trapping from COPD and DLCO normal.

Another physician annotated the pulmonary function test 
results with this interpretation:

There is a severe obstructive lung 
defect.  The airway obstruction is 
confirmed by the decrease in flow rate at 
peak flow and flow at 50% and 75% of the 
flow volume curve.  An obstructive lung 
defect is confirmed by an increased RV.  
Diffusion capacity is within normal 
limits.  FVC changed by 22%.  FEV1 
changed by 51%.  FEF 25-75 changed by 
121%.  This is interpreted as a good 
response to bronchodilator.  
.
In a rating action in November 2000, the RO continued the 
long-standing 30 percent assigned for the veteran's service-
connected restrictive pulmonary disease due to his service-
connected reflux.  In a subsequent rating action in December 
2000, the RO denied a total rating based on individual 
unemployability.

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA when it acted on the 
veteran's claims, the Board finds that VA's duties have been 
fulfilled.

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C. §§ 5102 and 5103 (West Supp. 2001)).  

Moreover, a review of the rating actions, SOC, and SSOCs in 
the veteran's appeal reflects that he has been provided with 
all applicable laws and regulations, and has been provided 
with reasons and bases for the RO's determinations throughout 
the appeal process.  The Board concludes that the discussions 
in the rating decisions, SOC, and SSOCs informed him of the 
information and evidence needed to substantiate his claims, 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. VCAA, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A 
(West Supp. 2001)).  The veteran has not identified any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of this claims.  The 
RO requested all relevant treatment records identified by the 
veteran, and the veteran was informed in various letters what 
records the RO was requesting, and he was asked to assist in 
obtaining the evidence. 

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)). 

From a practical standpoint, since the veteran in this case 
has been evaluated at a number of VA facilities in the fairly 
recent past, it is entirely possible that there may well be 
VA clinical records or evaluations outstanding.  

Nonetheless, given the evidence now in the file, and 
particularly given the nature of the action taken herein, the 
Board concludes that sufficient development has taken place 
to sustain an equitable and fully responsible result, and 
that pursuit of further evidence is unnecessary.  
Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  See Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).

The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, ___ Vet.
App. ___, No. 00-51 (Aug. 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Legal Criteria

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).

A total disability rating may also be provided where the 
evidence demonstrates such an exceptional or unusual 
disability picture concerning the veteran's service-connected 
disabilities, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2001).

The U.S. Court of Appeals for Veterans Claims has held, in 
Van Hoose v. Brown, 4 Vet. App. 361 (1993), that for a 
veteran to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
which takes his case outside the norm.  38 C.F.R. §§ 4.1, 
4.15 (2001).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not sufficient.  A high 
schedular rating which is assigned is recognition that the 
impairment makes it difficult to obtain and maintain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  

There is no statute or regulation which requires VA to 
conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).

Moreover, in discussing the unemployability criteria, the 
Court has indicated that, in essence, the unemployability 
question, that is, the ability or inability to engage in 
substantial gainful activity, had to be looked at in a 
practical manner, and that the thrust is whether any 
particular job is realistically within the capabilities, both 
physical and mental, of the appellant.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991). 

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold. 38 
C.F.R. § 4.16(a).  See also Faust v. West, 13 Vet. App. 342, 
354-56 (2000).

Unemployability associated with advancing age or intercurrent 
disability may not be used as basis for a total disability 
rating.  38 C.F.R. § 4.19 (2001).  

As noted above, marginal employment is not be considered 
substantially gainful employment.  Factors to be considered, 
however, will include the veteran's employment history, 
educational attainment, and vocational experience.  38 C.F.R. 
§ 4.16 (2001).

As discussed above, during the pendency of the veteran's 
claim and appeal, the VCAA was enacted.  The VCAA states with 
regard to medical examinations for compensation claims, that: 
"(1) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  (2) The Secretary 
shall treat an examination or opinion as being necessary to 
make a decision on a claim for purposes of paragraph (1) if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) -- (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim."  
Id. (codified as amended at 38 U.S.C. § 5103A(d) (West Supp. 
2001)).

VA regulations clearly dictate that signs and symptoms must 
be attributed to the service-connected condition.  Further, 
when it is not possible to separate the effects of the 
service-connected condition from the non-service-connected 
condition, VA regulations at 38 C.F.R. § 3.102 require that 
reasonable doubt on such issue be resolved in the veteran's 
favor, and thus, that such signs and symptoms must be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 at 182 (1998).

Analysis

As noted above, the Board finds that, although there may be 
additional clinical evidence available somewhere, it is 
neither necessary nor prudent to spend further time or effort 
to seek it out.  The case may be fully and equitably 
addressed at this time based on the evidence of record in 
coordination with the pertinent regulations.

The basic criteria for a TDIU when, as in this case, the 
schedular rating is less than total, is that the disabled 
person must be unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If a single disability, is ratable as 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Thus, from the outset 
it is clear that the veteran meets the schedular criteria for 
a TDIU as set forth in the above-cited regulations. 

The practical issue remains as to whether the veteran's 
service-connected disabilities are the cause of the veteran's 
lack of employment, and if this lack of a job is in fact 
translatable into an actual inability to work.  

In this case, it is clear that the veteran has not worked for 
several years.  There is also ample evidence that he is not 
going to be hired any time soon by prospective employers, who 
have provided statements to that effect.  He has experience 
and some training in several occupations, ranging from 
sheetmetal worker (which required physical labor) to working 
in a dental lab (where environmental inhalants caused 
choking, etc.), in none of which he can any longer work.  
Counseling and other records do not show that he has any 
other marketable skills or training that would suffice for 
anything other than marginal employment, as also defined 
above.

The issue thus becomes solely whether the service-connected 
gastrointestinal disorder, including active duodenal, 
possible active pyloric ulcer with subtotal gastrectomy (with 
50% resection, appendectomy and vagotomy), esophageal 
stricture and sliding hiatal hernia, rated as 60 percent 
disabling; the restrictive lung disease due to chronic 
gastric aspiration for which as 30 percent; and the scars of 
the right thigh and arm, rated as noncompensably disabling, 
render him sufficiently disabled to be awarded a TDIU. 

In this regard, it is acknowledged that neither the clinical 
evidence of record nor the multiple medical opinions obtained 
over the recent past is utterly and entirely unequivocal.  
(In fact, to some extent, it appears that not all issues have 
even been fully adjudicated in this regard.  For instance, 
the veteran's most recent serious bouts of intestinal 
bleeding, whether due to multiple polyps or 
diverticulosis(itis), may or may not be intimately tied to 
his other gastrointestinal disabilities, but have not been 
specifically adjudicated as such.  This is not the time or 
place to do so; fortunately, it is not necessary.)  Suffice 
it to note that those problems for which he does already have 
service connection are appropriately rated as 60 percent 
disabling, reflective of significant impairment, as reflected 
in both longstanding and recent symptomatology.  

In regard to some of the veteran's gastrointestinal problems, 
notwithstanding a recent opinion to the contrary, the 
clinical evidence does in fact show that he continues to have 
reflux, which may have been pared or modified by medications 
but has not in any way been completely alleviated.  This 
singular and discomfiting symptom is, of course, in addition 
to his other rather wide-ranging and seriously disabling 
gastrointestinal disabilities.

The more important question is the relative impact of 
obstructive versus restrictive pulmonary problems on the 
veteran's ability to work.  This involves the issue of 
discounting those respiratory impairments caused by his 
cigarette smoking, which is now precluded from consideration 
by Congress.

In this regard, it remains uncontrovertible that, based on 
prior medical opinion and the evidence at the time, certain 
restrictive components have been found by sound medical 
evidence (notwithstanding recent reevaluations after the 
fact) to be secondary to gastric reflux.  These restrictive 
respiratory components have been and continue to be rated as 
30 percent disabling.  There is no reason to change that 
based on any current opinion of record.

Finally, although they are not without some recent 
detractors, it is noted that professional opinion has been 
offered that these restrictive pulmonary components, combined 
with his more serious gastrointestinal problems, render the 
veteran unable to work.  (In fact, one physician expressly 
opined that the veteran's gastrointestinal disabilities were 
sufficient in themselves to support a TDIU).

The Board finds that, although the evidence is not entirely 
unambiguous, there is such a balance of the weight of the 
aggregate evidence that a doubt is raised which must be 
resolved in the veteran's favor.  Accordingly, and since the 
schedular criteria have been met, the Board finds that, with 
resolution of reasonable doubt in the veteran's favor, the 
veteran's service-connected disabilities render him unable to 
work as contemplated within the law.  A TDIU is reasonably 
warranted.


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
regulatory criteria relating to the payment of monetary 
awards.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

